DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s Arguments:  It is noted that Applicant has allegedly not fully responded to the election requirement. The Applicant allegedly did not elect an anti-CEA antibody by six CDRs, VH region, and VL region. Applicant is required to do so in response to this action.
Election of species may be required prior to a search on the merits (A) in applications containing claims to a plurality of species with no generic claims, and (B) in applications containing both species claims and generic or Markush claims. Applicant asserts that the species election with respect to CEA CDRs is improper as neither the claims nor specification contain species of CEA antibodies defined by six CDRs. Put another way, the claims and specification are generic with respect to CEA antibodies.
Examiner’s Response to Traversal:  Applicant’s argument has been considered.  As stated by Applicant species elections can be required when a species claim is present with a generic claim.  This was the case previously with the anti-CEA arm in which claim 3 had a species and claim 1 the genus.  Thus, Applicant shows they should have responded to the election requirement and that said requirement is proper.  Applicant has still not responded to the anti-CEA binding site election requirement.  It is also noted that Applicant already elected without traverse previously.  

Claim Status
Claims 3-7 and 9 are canceled.
Claims 10-12 are withdrawn.
Claims 1-2 and 8 are under examination on the merits.  

Priority
In view of Applicant’s amendments and arguments, the claims under examination should receive at least the U.S. effective filing date of 12/03/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is being considered by the examiner.  

Objections Withdrawn
Specification
The objection to the title of the invention is withdrawn in view of Applicant’s amendments.   

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-6 and 8-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments and arguments.  

The rejection of claims 3-6 and 8-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
The rejection of claims 1-6 and 8-9 under pre-AIA  35 U.S.C. 102b as being anticipated by Masternak (WO2014/087248, published 06/12/2014) is withdrawn in view of Applicant’s amendments and arguments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1-2 and 8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s Arguments:  Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for allegedly failing to particularly point 
The Office alleges that claim 1 (from which all other claims depend) are directed to a bispecific antibody and that the specification teaches that antibodies can be polyclonal. As such the Office concludes that the claims have multiple structural interpretations and so renders them indefinite. Applicant disagrees.
A person of ordinary skill would also interpret the claims as amended to require that each heavy chain variable region and each light chain variable region would include all three of the respective CDRs identified by their sequence identifiers.
Accordingly, independent claim 1 (and the claims that depend therefrom) are not directed to multiple structural interpretations and are therefore definite. Reconsideration and withdrawal of the rejection are respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
Polyclonal antibodies contain multiple antigen binding sites and so Applicant’s use of antigen binding sites rather than binding arms is merely a change of semantics but the claims still read on the multiple structural interpretations offered by the polyclonal antibody embodiment.  Thus, the claims are still indefinite for the reasons of record.  The placement of the CDRs in their respective variable regions is not at issue here and so Applicant’s argument pertaining thereto is off-point.  
Taken together, this rejection must stand.  It is recommended that Applicant considers reciting that a) is linked to b) of claim 1, for example.  Alternatively, Applicant could add the term molecule after antibody in the preambles.

Double Patenting
Claims 1-2 and 8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 6-16 of copending Application No. 16/015592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments:  According to the Examiner, claims 1-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting being unpatentable over claims 2 and 6-16 of copending of U.S. Application No. 16/015,592 (“the ’592 Application”).
Applicant will address the double patenting rejection and consider filing a Terminal Disclaimer upon indication of allowable subject matter.
Examiner’s Response to Traversal:  This rejection is held in abeyance since Applicant wishes to address it at a later date.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of copending Application No. 16/015601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments:  According to the Examiner, claims 1-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting being unpatentable ’601 Application”).
Applicant will address the double patenting rejection and consider filing a Terminal Disclaimer upon indication of allowable subject matter.
Examiner’s Response to Traversal:  This rejection is held in abeyance since Applicant wishes to address it at a later date.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642